        Case: 5:21-cv-00776-SL Doc #: 1-1 Filed: 04/13/21 1 of 7. PageID #: 5

            IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO


                                                    CASE NUMBER:      CV-2021-03-0759



AUTUMN RIDLER
135 Meadowdale
Ave
Rittman, OH, 44270

-VS-                                                                          SUMMONS

JO-ANN STORES, LLC
4400 Easton Commons Way, Ste # 125
c/o CT Corporation System, Stat. Agent
COLUMBUS, OH 43219


TO the following:

JO-ANN STORES, LLC
4400 Easton Commons Way, Ste # 125
c/o CT Corporation System, Stat. Agent
COLUMBUS, OH 43219

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff’s attorney is:

F. BENJAMIN RIEK III
21 Furnace St.
Suite 808
Akron, OH 44308


You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.



Sandra Kurt
Summit County Clerk of Courts


March 11, 2021




                                                                                           EXHIBIT A
             Case: 5:21-cv-00776-SL Doc #: 1-1 Filed: 04/13/21 2 of 7. PageID #: 6
CV-2021-03-0759           CORRIGALL JONES, JUDGE AMY03/10/2021 14:36:50 PM            CMCO                 Page 1 of 6




                                           IN THE COURT OF COMMON PLEAS
                                                SUMMIT COUNTY, OHIO

            AUTUMN RIDLER                                          )       CASE NO.
            135 MEADOWVALE AVE.                                    )
            RITTMAN, OHIO 44270                                    )
                                                                   )       JUDGE
                             PLAINTIFF                             )
                                                                   )
                     V.                                            )       COMPLAINT
                                                                   )       (Jury Demand Endorsed Hereon)
            JO-ANN STORES LLC                                      )
            c/o CT CORPORATION SYSTEMS                             )
            4400 EASTON COMMMONS WAY                               )
            SUITE 125                                              )
            COLUMBUS, OHIO 43219                                   )
                                                                   )
                             DEFENDANT                             )

                     Now comes Plaintiff Autumn Ridler pursuant to Civ. R. 8 and files her complaint against

            Joann Fabrics and would show the Court as follows:

                                                              I.       PARTIES

                  1. Plaintiff Autumn Ridler is an individual residing in Rittman, Ohio and at all times relevant

            hereto was an employee as that term is defined by R.C. §4112.01(A)(2) and 29 U.S.C. §2611(2).

                  2. Defendant Jo-Ann Stores LLC is an Ohio Limited Liability Corporation operating retail

            stores under the name Jo-Ann Fabrics. Jo-Ann Stores may be served with process by serving CT

            Corporation Systems, 4400 Easton Common Ways, Suite 125, Columbus, Ohio 3219. At all times

            relevant hereto Defendant is an employer as defined by R.C. §4112.01(A)(3) and 29 U.S.C.

            §2611(4).

                                                        II.        JURISDICTION

                  3. Jurisdiction of this matter is conferred upon this Court pursuant to R.C. §4112.99 and 29

            U.S.C. §2617(a)(2) of the Family Medical Leave Act.




                                                                       1

                                Sandra Kurt, Summit County Clerk of Courts
                                                                                                      EXHIBIT A
             Case: 5:21-cv-00776-SL Doc #: 1-1 Filed: 04/13/21 3 of 7. PageID #: 7
CV-2021-03-0759           CORRIGALL JONES, JUDGE AMY03/10/2021 14:36:50 PM        CMCO                      Page 2 of 6




                                                           III.     VENUE

                  4. Venue of this matter is properly before this Court as the events that give rise to Plaintiff’s

            claims occurred in Summit County, Ohio.

                                                        IV. BACKGROUND FACTS

                  5. Plaintiff was initially hired as part time employee in September 2016. In May 2018 plaintiff

            became a full-time employee. At that time, she held the position an Inventory Coordinator for

            Defendant’s Fairlawn, Ohio store.

                  6. Over the succeeding two plus years she was assigned different positions including assistant

            store manager, inventory coordinator, key holder and acting store manager.

                  7. As of January 2020, plaintiff held the position of inventory coordinator.

                  8. She performed her duties in an exemplary manner earning her raises and promotions from

            Jo-Ann.

                  9. Plaintiff developed spinal stenosis and lumbar spondylosis that required her to take leave

            pursuant to the Family Medical Leave Act.

                  10. Defendant approved this leave request effective on June 18, 2020. In addition, Plaintiff was

            placed on short term disability effective on the same date.

                  11. During this leave Plaintiff underwent physical therapy to improve her condition.

                  12. On or about July 30, 2020 Plaintiff underwent a Physical Capacity Evaluation that found

            she was able to resume the essential functions of her duties with return to work recommendations.

                  13. Plaintiff was cleared by her medical provider to return to work on August 17, 2020 with a

            weight-lifting restriction of 40 lbs. and 15 minutes rest every hour.

                  14. When Plaintiff informed Defendant she was able to return to work, she was informed that




                                                                    2

                                Sandra Kurt, Summit County Clerk of Courts
                                                                                                       EXHIBIT A
             Case: 5:21-cv-00776-SL Doc #: 1-1 Filed: 04/13/21 4 of 7. PageID #: 8
CV-2021-03-0759           CORRIGALL JONES, JUDGE AMY03/10/2021 14:36:50 PM       CMCO                      Page 3 of 6




            she would not be allowed to return to work until she was able to lift 50 lbs.

                  15. Before she took FMLA leave she was not subject to a 50 lbs. weight-lifting requirement.

                  16. At least one other employee with a back injury at the Fairlawn store was permitted to

            perform her duties which were substantially similar to Plaintiff’s with an accommodation of sitting

            rest periods every hour.

                  17. Plaintiff’s FMLA expired on September 10, 2020.

                  18. Despite the requirements of the FMLA to return Plaintiff to her previous position or one

            substantially similar upon clearance from her medical provider that she was able to return to work

            as required by 29 C.F.R. §825.214, Defendant refused to allow Plaintiff to return to work while

            demanding she could not return until he could meet the 50 lbs. lifting requirement.

                  19. Defendant refused to accept the Plaintiff’s reasonable requests for an accommodation as

            set forth above and terminated her employment on or about October 6, 2020 by way of a voicemail

            from the assistant store manager.

                                          V.       FAMILY MEDICAL LEAVE ACT

                     20. Plaintiff incorporates the allegations contained in paragraphs 1 through 19 inclusive

            as of fully rewritten herein.

                     21. The foregoing conduct in refusing to return Plaintiff to her previous position with Jo-

            Ann Fabrics after she was cleared to return to work and later terminating her employment

            constitutes interference with Plaintiff’s FMLA rights in violation of 29 U.S.C. §2615(a)(1).

                     22. In addition, Defendant’s conduct as set forth above constitutes discrimination against

            Plaintiff for interference with the exercise of her rights in violation of 29 U.S.C. §2615(a)(2).

                     23. As a result of the foregoing conduct, Plaintiff is entitled to recover her lost wages and




                                                                    3

                                Sandra Kurt, Summit County Clerk of Courts
                                                                                                       EXHIBIT A
             Case: 5:21-cv-00776-SL Doc #: 1-1 Filed: 04/13/21 5 of 7. PageID #: 9
CV-2021-03-0759           CORRIGALL JONES, JUDGE AMY03/10/2021 14:36:50 PM      CMCO                      Page 4 of 6




            other benefits lost as a result of the termination of her employment as provided for in 29 U.S.C.

            §2617(a)(1)(A)(i)(I), interest to be calculated at the prevailing rate and an amount of liquidated

            damages equal to her lost wages and benefits pursuant to 29U.S.C. §2617(a)(1)(A)(iii).

                    24. Plaintiff is also entitled to recover her reasonable and necessary attorney fees and the

            costs of this action pursuant to 29. U.S.C. §2617(a)(3).

                                               VI.      DISABILITY DISCRIMINATION

                    25. Plaintiff incorporates the allegations contained in paragraphs 1 through 24 inclusive as

            if fully rewritten herein.

                    26. The foregoing conduct of Defendants in imposing new weight-lifting requirements in

            order to permit Plaintiff to return to work and its failure to engage in the interactive process

            constitutes disability discrimination in violation of R.C. §4112.02(A)(2).

                    25. Defendant regarded Plaintiff as having a disability of having had a history of a

            disability.

                    26. As a result of the foregoing violations of the R.C. §4112.02(A), Plaintiff has suffered

            economic losses in the form of lost wages and benefits and future earnings and benefits in an

            amount to be determined at trial.

                    27. In addition, Plaintiff has suffered consequential damages in the form of mental anguish,

            fear, depression, anxiety and pain and suffering among other reactions to Defendant’s conduct as

            set forth above in an amount to be determined at trial.

                    28. Defendants conduct as set forth above was willful and intentional and warrants the

            imposition of punitive damages, including her reasonable and necessary attorneys’ fees and the

            costs of this action.

                    WHEREFORE for the foregoing reasons, Plaintiff requests judgment as follows:




                                                                    4

                                Sandra Kurt, Summit County Clerk of Courts
                                                                                                     EXHIBIT A
            Case: 5:21-cv-00776-SL Doc #: 1-1 Filed: 04/13/21 6 of 7. PageID #: 10
CV-2021-03-0759       CORRIGALL JONES, JUDGE AMY03/10/2021 14:36:50 PM            CMCO                      Page 5 of 6




                                  A. That Plaintiff be reinstated to her prior position
                                     as an Inventory Coordinator with Defendant;

                                  B. That Plaintiff be awarded her lost wages and benefits
                                     in an amount to be determined as trial;

                                  C. That Plaintiff be awarded liquidated damages in an
                                     amount equal to twice her economic losses;

                                  D. That Plaintiff be awarded her non-economic damages
                                     in the form of pain and suffering as well as mental
                                     anguish;

                                  E. That Plaintiff be awarded her reasonable and necessary
                                     attorney’s fees and the costs of this action; and

                                  F. That Plaintiff be awarded such other and further
                                     relief as may be deemed just and equitable.

                                                                     Respectfully Submitted,

                                                                     /s/ F. Benjamin Riek III
                                                                     F.Benjamin Riek III (0022703)
                                                                     Law Offices of F. Benjamin Riek III
                                                                     755 White Pond Dr., Suite 403
                                                                     Akron, Ohio 443220
                                                                     (330) 864-8604
                                                                     Fax (330) 864-7517
                                                                     Email: fbenjaminr@msn.com

                                                                     Counsel for Plaintiff

                                                      JURY DEMAND

                  Pursuant to Civ. R. 38, Plaintiff requests a trial by jury on all issues so triable.

                                                                     /s/ F. Benjamin Riek III




                                                                5

                            Sandra Kurt, Summit County Clerk of Courts
                                                                                                         EXHIBIT A
            Case: 5:21-cv-00776-SL Doc #: 1-1 Filed: 04/13/21 7 of 7. PageID #: 11
CV-2021-03-0759      CORRIGALL JONES, JUDGE AMY03/10/2021 14:36:50 PM   CMCO         Page 6 of 6




                                                               6

                           Sandra Kurt, Summit County Clerk of Courts
                                                                               EXHIBIT A
